DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: “comprises” should be “comprise” in line 2.  Appropriate correction is required.

Specification
The use of the term TREVIRA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term ES FIBERVISIONS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term WEYCO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Examiner’s note: various other trade names or marks are present in the disclosure. Please ensure such terms adhere to the above-listed requirements.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to because “Sample 3A” and “Sample 3B” in Figure 6 should be “Sample 5A” and “Sample 5B” according to paragraph [142] of the present disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 16, and 20 of copending Application No. 16/978,889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 16, and 20 of the copending application meet the limitations of claims 1-6 and 16-17 of the presently claimed invention, respectively. Furthermore, claim 8 of the copending application recites a first layer comprising low core bicomponent fibers and a second layer comprising high core bicomponent fibers. The low core bicomponent fibers correspond to the claimed synthetic fibers of the second layer of present claim 8 and therefore claim 8 of the copending application meets the limitations of present claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of copending Application No. 16/978,889 in view of Baker et al (USPGPUB 2012/0144611).
Regarding claims 1-6, 8, and 16-17, see the provisional rejection above for how the cited copending application meets the limitations of these claims. 
Regarding claim 13, claim 13 of the copending application discloses an airlaid nonwoven material comprising a first layer comprising low core bicomponent fibers, a second layer comprising high core bicomponent fibers, and a third layer comprising cellulose fibers. Examiner’s note: the low core bicomponent fibers correspond to the claimed synthetic fibers and the first, second, and third layers of claim 13 of the copending application correspond to the first, second, and third layers of present claim 13.
The copending application is silent with regard to the third layer being coated on at least a portion of its surface with a binder.
Baker a nonwoven wipe material suitable for use as a moist toilet tissue or baby wipe that is safe for septic tank and sewage treatment plants [0002]. The nonwoven wipe can be a multistrata nonwoven wipe wherein each layer can comprise cellulose fibers and bicomponent fibers [0013]. In certain embodiments, at least a portion of at least one outer layer of the wipe is coated with binder [0018]. The binder provides the necessary dry and wet tensile strength for use in its intended application [0007] [0107].
The copending application and Baker are analogous because both disclose nonwoven absorbent material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply binder to the surface of either or both of the first and third layers of the copending application’s nonwoven material (wherein the third layer is coated on at least a portion of its surface with a binder).  One of ordinary skill in the art would have been motivated to apply binder to such surfaces because this would provide the necessary dry and wet tensile strength for use in its intended application as disclosed by Baker. Both the copending application and Baker disclose nonwoven material used as absorbent products (see claim 20 of the copending application).
Regarding claim 14, claim 14 of the copending application states that the second layer can further comprise cellulose fibers.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ren et al (USPGPUB 2020/0392658).
Regarding claim 1, Ren discloses a composite sheet material for use in absorbent articles, and more particularly, to a composite sheet material comprising a porous fluid acquisition layer and an airlaid layer comprising a blend of cellulose staple fiber and non-cellulose staple fibers [0001]. The airlaid layer is a nonwoven layer [0008]. The non-cellulose fibers of the airlaid layer can comprise bicomponent fibers having a polyethylene sheath and a polyethylene terephthalate (PET) core [0096] [0077]. The weight percentage of the sheath to that of the core in the fibers can vary between about 10:90 to 90:10 and preferably from 60:40 to 40:60 (An airlaid nonwoven material, comprising high core bicomponent fibers having a polyester core and a polyethylene sheath and a core to sheath ratio of greater than 1:1) [0074]. 
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." See MPEP 2131.03, II, Anticipation of Ranges. In the present case, the claimed range for the core to sheath ratio is “greater than 1:1” whereas the disclosed prior art range is from 10:90 to 90:10 (or 1:9 to 9:1). The claimed range of “greater than 1:1” is open-ended; however, the prior art range of up to 9:1 overlaps most, if not all, practical configurations of those embodiments encompassed by the range “greater than 1:1”.
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of greater than 1:1 overlaps the prior art range of 10:90 to 90:10 (1:9 to 9:1).
Regarding claim 3, Ren discloses that the basis weight of the airlaid layer can range from about 30 to 100 gsm [0100]. Inventive examples 5, 6, and 7 have airlaid components with a basis weight of 50 gsm, 50 gsm, and 85 gsm, respectively [0248-249] [0251]. Examiner’s note: inventive examples 6 and 7 each have more than one airlaid layer. In this case, the airlaid layers correspond to the claimed airlaid nonwoven material. Also note that in each of these examples the bicomponent fibers of each airlaid layer are PE/PET bicomponent fibers. The basis weights of the airlaid component of each of inventive examples 6 and 7 are determined by subtracting the basis weight of the fluid acquisition layer from the total basis weight of the composite.
According to MPEP 2131.03, Anticipation of Ranges, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present case, inventive examples 5-7 of the prior art anticipate the claimed range of from about 50 gsm to about 100 gsm since such embodiments disclose basis weights of 50 gsm, 50 gsm, and 85 gsm, respectively (The airlaid nonwoven material of claim 1, having a basis weight of from about 50 gsm to about 100 gsm).
Regarding claim 4, Ren discloses that the thickness of the composite sheet (i.e., including both the fluid acquisition layer and the airlaid component) can range from about 1 to 6 mm and preferably from about 1.6 to 2.5 mm [0066]. The thickness of the fluid acquisition layer can range from about 0.4 to 4 mm and preferably from about 0.8 to 1.5 mm [0076]. Examiner’s note: using the broader ranges leads to a thickness/caliper range of the airlaid component of less than 0.6 mm up to 5.6 mm. Using the narrower preferred ranges leads to a thickness/caliper range of the airlaid component of 0.1 mm to 1.7 mm.
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute."  See MPEP 2131.03, II, Anticipation of Ranges. In the present case, the prior art discloses caliper ranges for the airlaid component of less than 0.6 mm up to 5.6 mm and from 0.1 mm to 1.7 mm. Both of these ranges fall entirely within the claimed range of 0.1 mm to about 7.5 mm. In the former case (i.e., the range of less than 0.6 mm up to 5.6 mm), the prior art range overlaps the majority of the claimed range. Therefore, the prior art discloses ranges with sufficient specificity to anticipate the claimed range.
Alternatively, according to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 0.1 mm to about 7.5 mm overlaps the prior art ranges of less than 0.6 mm up to 5.6 mm and from 0.1 to 1.7 mm (The airlaid nonwoven material of claim 1, having a caliper of from about 0.1 mm to about 7.5 mm).
Regarding claim 5, Ren discloses that the airlaid component comprises a mixture of cellulose staple fibers and non-cellulose staple fibers (further comprising fine cellulose fibers) [0090]. 
Regarding claim 8, Ren discloses various embodiments having more than one airlaid layer [0234-0241] [0248-0254] (Inventive Examples 1-8). Inventive example 1 comprises two airlaid layers wherein each airlaid layer comprises a fiber mixture of cellulose fibers and PE/PET-1 bicomponent fibers [0234] [0218] [0220]. Examiner’s note: the PE/PET-1 bicomponent fibers of one airlaid layer corresponds to the claimed first layer and the PE/PET-1 bicomponent fibers of the other airlaid layer corresponds to the claimed second layer. The term “synthetic fibers” is not defined in the present disclosure and can include bicomponent fibers according to the present disclosure (see [0037] of the published specification). Therefore, Ren’s bicomponent PE/PET-1 fibers can correspond to the claimed “synthetic fibers” (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the high core bicomponent fibers; and a second layer comprising synthetic fibers).
Regarding claim 9, the bicomponent fibers in the airlaid layer(s) can be eccentric bicomponent fibers such as TS47 having a polyethylene sheath and a PET core (PE/PET-2) (The airlaid nonwoven material of claim 8, wherein the synthetic fibers comprises eccentric bicomponent fibers having a core material selected from the group consisting of polypropylene, poly (ethylene terephthalate), and combinations thereof) [0096] [0221]. In other embodiments, the bicomponent fibers can have a polyethylene sheath and a polypropylene (PP) core [0097]. In some embodiments, the non-cellulose fibers can comprise blends of bicomponent PE/PET and PE/PP fibers [0098].
Regarding claims 10, 13, and 14, inventive examples 4 and 7 are embodiments each comprising three airlaid layers overlying an air through bonded (ATB) carded fabric layer [0227-230] [0240-241] [Table 4] [0251-253] [Table 8]. Each of the airlaid layers of IE4 comprise a fiber mixture of cellulose fibers (Pulp 1 fibers) and PE/PET-1 bicomponent fibers [0240]. A coating of latex formulation is applied to the surface of the outermost airlaid layer [0240]. Examiner’s note: see above regarding how the prior art’s bicomponent fibers can correspond to the claimed synthetic fibers. Ren’s outermost airlaid layer in IE4 corresponds to the claimed first layer (for claim 10) or third layer (for claim 13) and Ren’s latex coating corresponds to the claimed binder (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the high core bicomponent fibers and cellulose fibers, wherein the first layer is coated on at least a portion of its surface with a binder; a second layer comprising synthetic fibers; and a third layer comprising synthetic fibers – claim 10) (The airlaid nonwoven material of claim 1, comprising: a first layer comprising synthetic fibers; a second layer comprising the high core bicomponent fibers; and a third layer comprising cellulose fibers, wherein the third layer is coated on at least a portion of its surface with a binder – claim 13) (The airlaid nonwoven material of claim 13, wherein the second layer further comprises cellulose fibers – claim 14).
Regarding claim 11, Ren discloses that the composite sheet is useful as a fluid AQDL (acquisition/distribution) component in absorbent articles [0006]. The composite sheet comprises a fluid acquisition component and an airlaid component overlying the fluid acquisition component (An acquisition material, comprising the airlaid nonwoven material of claim 10) [0006]. Examiner’s note: Ren’s composite sheet corresponds to the claimed “acquisition material”.
Regarding claims 12 and 17, an absorbent article (pad 100) can include a topsheet 102, backsheet 104, and an absorbent core 106 disposed therebetween [0154]. Pad 100 also includes a composite sheet 10 defining a fluid AQDL component 112 [0153-156] [Fig. 8]. The AQDL component corresponds to the disclosed composite sheet (An absorbent product, comprising the acquisition material of claim 11 and an absorbent core) [0156]. The composite sheets can be used in a wide variety of absorbent articles (An absorbent product, comprising the airlaid nonwoven material of claim 1) [0121-125].

    PNG
    media_image1.png
    558
    487
    media_image1.png
    Greyscale

Regarding claim 16, in some embodiments, an embossing pattern can be imparted on the surface of the composite sheet [0113]. The embossed pattern can be formed onto the airlaid component of the composite sheet [0117]. In one embodiment, the surface 22 of the composite sheet 10 has a plurality of alternating ridges R and channels/grooves C that are defined on the surface of the outermost airlaid layer (The airlaid nonwoven material of claim 1, wherein at least one layer comprises a pattern of indentations) [0117] [Fig. 5].

    PNG
    media_image2.png
    416
    501
    media_image2.png
    Greyscale



	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al as applied to claims 1 and 13 above, and further in view of Ren et al (USPGPUB 2020/0392658).
Regarding claim 2, the limitations of claim 1 have been set forth above. Examiner’s note: Ren’s range of 10:90 to 90:10 for the core to sheath ratio overlaps the claimed value of 7:3 (where the high core bicomponent fibers have a core to sheath ratio of about 7:3).
Regarding claims 6-7, Ren further discloses that the weight percentage of the sheath to that of the core in the fibers can vary widely depending on the desired properties of the nonwoven fabric [0074]. The weight ratio of the sheath to the core can vary between about 10:90 to 90:10 [0074]. In some embodiments, the non-cellulose fibers can comprise blends of fibers such as blends comprising different bicomponent fibers [0098] [0094]. Examiner’s note: it is evident from the foregoing that a mixture of bicomponent fibers having both high and low core to sheath ratios can be used within a single layer and/or varied between different layers of the airlaid component (The airlaid nonwoven material of claim 1, further comprising low core bicomponent fibers having a core to sheath ratio of less than 1:1 – claim 6). 
Ren further discloses that the airlaid component can comprise one or more airlaid layers (The airlaid nonwoven material of claim 6, comprising: a first layer comprising the high core bicomponent fibers; and a second layer comprising the high core bicomponent fibers and the low core bicomponent fibers – claim 7) [0006].
Regarding claim 15, the limitations of claim 13 have been set forth above. Ren further discloses that one or more of the airlaid layers can include a super absorbent polymer (SAP) or super absorbent fibers that are mixed with the cellulose and non-cellulose fibers [0101]. The SAP can be present in only one layer of the airlaid component or in multiple airlaid layers of the airlaid component [0101]. The airlaid component can comprise one or more airlaid layers that are successively formed overlying each other [0006]. Examiner’s note: it is evident from the foregoing that Ren’s disclosure encompasses the claimed configuration wherein an intermediate SAP layer is present in the airlaid component and the airlaid component can have 4 or more layers (3 layers corresponding to the first, second and third layers of claim 13 and the fourth layer corresponding to the intermediate SAP layer) (The airlaid nonwoven material of claim 13, further comprising an intermediate SAP layer comprising super absorbent polymer). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al (USPGPUB 2012/0144611) discloses a multilayer, airlaid nonwoven wipe material wherein each layer comprises cellulosic fibers and up to about 50 weight percent bicomponent fibers [0013] [0142]. In some embodiments, at least a portion of at least one outer layer of the wipe material is coated with binder [0018] [0110]. The bicomponent fibers can have a PE sheath and a PET or PP core [0084] [0094]. Hansen et al (US Patent 5,456,982), incorporated by reference in Baker [0083], discloses that the bicomponent fibers can have a weight ratio of sheath and core components in the range of about 10:90 to 90:10, typically from about 30:70 to 70:30, and preferably from about 40:60 to 65:35 [Col 5, lines 28-39]. Baker further discloses that the bicomponent fibers can have an eccentric configuration [0089]. The caliper of the nonwoven material can range from about 0.1 to about 18 mm and preferably from about 0.5 mm to about 4 mm [0128]. The nonwoven material can be used as a component in a wide variety of absorbent structures/applications [0155].
Hurley et al (USPGPUB 2006/0154547) discloses high strength nonwoven composite materials [0002] comprising cellulosic fibers and/or synthetic fibers and bicomponent fibers with optional binder [0008-11]. The nonwoven material is airlaid [0043] [0046-47]. The bicomponent fibers can have a PE sheath and a PET or PP core [0080] [0104] [0112] [0120]. Hansen et al (US Patent 5,456,982), incorporated by reference in Hansen [0079], discloses that the bicomponent fibers can have a weight ratio of sheath and core components in the range of about 10:90 to 90:10, typically from about 30:70 to 70:30, and preferably from about 40:60 to 65:35 [Col 5, lines 28-39]. Eccentric bicomponent fibers can be used [0082].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781


/JASPER SABERI/Examiner, Art Unit 1781